Citation Nr: 1827058	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-38 097A		DATE


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 percent for a service-connected low back strain.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ORDER

Entitlement to an increased evaluation in excess of 40 percent for a low back strain is denied.

Entitlement to a TDIU is denied.


FINDINGS OF FACT

1.  The record does not contain evidence of ankylosis of the Veteran's spine of any kind or any incapacitating episodes of IVDS.

2.  The Veteran has not demonstrated that the work of which he is capable is limited to his current protected employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for a low back strain have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a (2017).

2.  The criteria for a TDIU have not been met.  38 U.S.C. § 1155; 38 C.F.R. § 4.16.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty with the United States Marine Corps from January 2009 to May 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned at a hearing in October 2017.  

I.  Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations include interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activities, 38 C.F.R. § 4.10.  See Schafarth v. Derwinski, 1 Vet. App. 589 (1991).

Here, the Veteran's lumbar strain disability is rated under Diagnostic Code (DC) 5237 as 40 percent disabling from April 20, 2011, the date of his claim for an increased disability evaluation.  Spine disabilities are generally rated under the same general formula, with the exception of intervertebral disc syndrome (IVDS), which has an alternate rating formula for incapacitating episodes.  See 38 C.F.R. § 4.71a, DCs 5235-5243.  

Under the General Rating Formula for Diseases or Injuries of the Spine, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 

Note (1) to DC 5243 provides that, for purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

In November 2011, the Veteran underwent a VA spine examination, at which arthritis was diagnosed and his range of motion was 30 degrees of forward flexion, 5 degrees of extension, 15 degrees of right and left lateral flexion, and 15 degrees of right and left lateral rotation.  The examiner noted that despite this limited range of motion, he was able to sit upright in a chair and lift himself easily onto the exam table.  The examiner noted the Veteran did not have IVDS or any incapacitating episodes over the prior 12 months.

The Veteran underwent another VA spine examination in March 2015, at which his range of motion was 10 degrees of extension, 10 degrees of right and left lateral flexion, 30 degrees of right lateral rotation, and 10 degrees of left lateral rotation.  He reported feeling unable to perform forward flexion during the examination, although the examiner noted that he bent approximately 30 degrees in forward flexion to put his shoes on at the end of the examination.  The examiner noted the Veteran did not have ankylosis of the spine, and that he did not have IVDS or any incapacitating episodes over the prior 12 months.  

The Veteran underwent a third VA spine examination in April 2017, at which he reported he was unable to bend forward or backward; the examiner was unable to measure the Veteran's range of motion.  The examiner noted the Veteran did not have ankylosis of the spine, and that he did have IVDS but did not have any incapacitating episodes over the prior 12 months.

Although the Veteran appealed the award of a 40 percent evaluation and there are documented complaints of continued back pain throughout the Veteran's medical records, the Veteran at no time asserted that he experienced ankylosis of the spine, either favorable or unfavorable, and the objective evidence of record does not show that the Veteran has had ankylosis at any time during the course of the appeal.  As noted above, ankylosis was not noted at any of the three VA examinations in the record, nor in the VA treatment records.  Although IVDS was diagnosed at the April 2017 VA examination, no incapacitating episodes were noted.  

Accordingly, as the Veteran's low back strain disability does not meet the criteria for evaluations as 50 or 100 percent disabling under the current diagnostic code, or for a 60 percent evaluation under the IVDS diagnostic code, an increased evaluation in excess of 40 percent is denied.


II.  TDIU

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that the Veteran was or is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment includes occupation incapable of producing income that is more than marginal, Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016), and occupation where earned annual income exceeds the poverty limit but is done so in a protected environment such as a family business or sheltered workshop, 38 C.F.R. § 4.16(a).  

The regulations provide that if there is only one service-connected disability impeding employability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes.  38 C.F.R. § 4.16(a). 

Because it is established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, the Board will submit to the Director of Compensation and Pension Services (Director) for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the above percentage standards.  38 C.F.R. § 4.16(b).  The Board cannot assign an extraschedular rating in the first instance, but must specifically adjudicate whether to refer a case to the Director for consideration of an extraschedular rating under section 4.16(b) when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008) (citing Thun v. Peake, 22 Vet. App. 111, 115 (2008)).  Section 4.16 of VA's regulations does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).

The Court has held that entitlement to TDIU is an element of all appeals of an increased evaluation when such claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Therefore, as the record reflects some evidence of unemployability, the Board will evaluate whether the Veteran is entitled to a TDIU as part of his appeal for an increased evaluation for the low back strain disability.  Currently, the Veteran's combined evaluation is 70 percent, effective June 10, 2016.  For the portion of the appeal period where the Veteran does not meet the schedular requirements for a TDIU, prior to June 10, 2016, the Board will examine whether his case should be submitted to the Director for extraschedular consideration.  As noted above, referral is merited in cases where veterans are found to be unemployable by reason of service-connected disabilities.

In this case, the Veteran is service connected for a low back strain, depression with substance abuse associated with the low back strain, and right lower extremity radiculopathy associated with the low back strain.

The Veteran testified that he currently works at a rehabilitation facility, monitoring the safety of the residents.  He reported that this mostly involves sitting at a desk, as well as making a walk-through every two hours, passing out medications to residents, and some cleaning, such as sweeping and mopping.  The Veteran described getting the job when he was a participant in the rehabilitation program for his substance abuse; he testified that these positions are only offered to participants in the program and that he has access to his substance abuse counselor if he needs while on the job.  The Veteran also sees a counselor at the VA.  The program submitted a letter confirming that the Veteran was given the job as part of his therapy after completing the rehabilitation program, which is common practice for the program.  As the Veteran works in a job given to him as part of his therapy for a service-connected disability, this can be considered occupation in a protected environment.  Therefore, his current employment does not serve as a bar to a TDIU.

The analysis does not stop there, though.  "[I]f the evidence or facts reflect that a veteran is capable only of marginal employment, he is incapable of securing or following a substantially gainful occupation and is there entitled to a total disability rating based on individual unemployability if his service-connected disabilities are the cause of that incapability."  Ortiz-Valles, 28 Vet. App. at 71.  The evidence in the record must reflect that the Veteran's employment at the rehabilitation program - or something similar - is the only employment he is capable of.

Prior to working at the rehabilitation program, the Veteran worked as a cook at a restaurant, beginning in December 2010.  This work required standing for long periods of time, and moving around the restaurant and kitchen.  Although the Veteran's doctors instructed him not to lift anything more than 35 pounds due to his low back disability, he indicated that work in the restaurant often required lifting and moving boxes of food weighing 45 or 50 pounds.  The Veteran testified that, while working in this job, he was constantly in pain but was unable to reduce his hours.  The Veteran's employer reported that he also worked in the capacity of busser and dishwasher beginning in October 2013 (following a three-month break during which the restaurant switched ownership from a franchisee to a corporation), and that he quit the restaurant in June 2014.  The employer did not name a reason for the Veteran's termination, nor did the Veteran specify in his testimony the exact reason he left the job at the restaurant.  Given that the Veteran had full-time, substantially gainful employment until June 2014, only the period from June 2014 to present time is for consideration for assignment of a TDIU.

The Veteran is pursuing a college degree, having completed more than a year of an undergraduate program.  He did not report any vocational or other type of training.

The VA spine examinations addressed the low back disability's effect on Veteran's ability to work.  The November 2011 examiner opined that the Veteran would likely do better in a more sedentary work environment than the restaurant where he worked at the time, and noted that the Veteran was looking into vocational retraining.  The March 2015 examiner noted that the Veteran quit his job at the restaurant due to back pain exacerbated by lifting and kitchen work.  The April 2017 examiner noted that the Veteran takes breaks to shift positions to alleviate some back pain while at his job at the rehabilitation program.

After carefully considering the above evidence, the Board finds that the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.  Although his current work environment could be characterized as a protected work environment, it appears that the Veteran has voluntarily chosen this employment rather than being employed in this position because he is unable to perform the duties of substantially gainful employment.  

There is no evidence that his service-connected disabilities - either his low back strain or his substance abuse recovery - interfere with his ability to perform the light physical duties of his current job, such as walk-throughs and cleaning, and the responsibilities toward the residents, such as security interactions and distribution of medications.  To the contrary, the Veteran's work history indicates that, despite his service-connected disabilities, he is able to maintain a job; he worked at the same restaurant for three and a half years and at the rehabilitation program for over a year and a half.  

The evidence similarly does not indicate that the service-connected disabilities interfere with his ability to work primarily in a sedentary position.  Although he complained to the April 2017 VA examiner that he had to shift positions to alleviate back pain, there is no documentation of requests for reduced hours or an inability to perform work duties while seated at a desk.  As noted above, although the Veteran complained of pain in his back and indicated that he had almost no range of motion of the spine, at the VA examinations, the examiners observed that the Veteran was able to sit upright in a chair and lift himself easily onto the examination table and that he bent his spine to at least 30 degrees to put on his shoes at the end of the examination with no problems.

In short, the preponderance of the evidence weighs against a finding that the Veteran's low back disability would preclude performance of sedentary work in a non-protected setting.

Given the Veteran's work history and education, the Board finds the Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.  Accordingly, the Board finds that entitlement to a TDIU under 38 C.F.R. § 4.16(a) is not warranted and referral to the Director for consideration of an extraschedular rating under section 4.16(b) for the period prior to June 10, 2016, is not warranted.  





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Ronald A. Berridge, Esq.


Department of Veterans Affairs


